Case 5:19-cv-12365-JEL-APP ECF No. 19 filed 12/05/19   PageID.9508   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Mark William Droesser, et al.,

                         Plaintiffs,    Case No. 19-12365

 v.                                     Judith E. Levy
                                        United States District Judge
 Ford Motor Company,
                                        Mag. Judge Anthony P. Patti
                         Defendant.

 ________________________________/

ORDER STRIKING FIRST AMENDED COMPLAINT [17, 18] AND
REQUIRING PLAINTIFFS TO COMPLY WITH FEDERAL RULE
            OF CIVIL PROCEDURE 15(A)(2)

      Plaintiffs Mark Droesser et al are members of a putative Class who

allege that they were harmed by buying Defendant Ford Motor

Company’s vehicles, which contained “defective fuel injection pump[s]

that [are] substandard for American fuel.” (ECF No. 1, PageID.22-23.)

Plaintiff filed this action on August 9, 2019. (Id. at PageID.1.)

      On December 2, 2019, Plaintiffs filed a motion requesting

permission to file a partially redacted first amended complaint. (ECF No.

16.) Plaintiffs also filed two copies of the first amended complaint: one

redacted, and one unredacted but sealed. (ECF Nos. 17, 18.)
Case 5:19-cv-12365-JEL-APP ECF No. 19 filed 12/05/19         PageID.9509    Page 2 of 3




      However, before Plaintiffs can address the question of whether they

may redact their amended complaint, Plaintiffs must first obtain

permission to file an amended complaint. Plaintiffs are attempting to

amend their complaint more than 21 days after serving it. Therefore, the

Federal Rules of Civil Procedure require that Plaintiffs first obtain the

consent of either the Court or the opposing party. See Fed. R. Civ. P.

15(a)(2). Plaintiffs do not allege that Defendant gave its consent to amend

the complaint,1 and Plaintiffs have not requested permission from the

Court.

      When a party seeks to amend its complaint pursuant to Rule

15(a)(2), the Court “should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2). However, Plaintiff’s redaction motion gave no

indication as to why justice requires leave to file the amended complaint.




      1  Plaintiffs did note in their motion that “opposing counsel generally concurs
in the relief sought, insofar that it agrees that the content Plaintiffs have designated
for redaction is confidential and thus should be redacted.” (ECF No. 16, PageID.4025.)
However, it is not clear from this statement that Defendant provided “written
consent” to the filing of the complaint itself, as opposed to consent that certain items
be redacted. See Fed. R. Civ. P. 15(a)(2).
                                           2
Case 5:19-cv-12365-JEL-APP ECF No. 19 filed 12/05/19   PageID.9510   Page 3 of 3




      Therefore, Plaintiff’s two copies of the amended complaint are

STRICKEN, and Plaintiff is ORDERED to file a motion complying with

Rule 15(a)(2) by December 19, 2019.

      IT IS SO ORDERED.

Dated: December 5, 2019                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 5, 2019.
                                          s/William Barkholz
                                          Case Manager




                                      3
